Audita Querela. THE complainant alledged that an attorney had brought an action against the defendants in the name of the plaintiff, but without the consent or knowledge of the plaintiff, that judgment was rendered in favor of the defendants, to recover their costs, and the defendants caused an execution to issue against the plaintiffs for the said bill of costs. This writ was brought to set aside the said execution : Demurrer. For defendants, Mallory contended, that it would impose a severe hard*27ship on defendants, if after having contended for years, and .finally succeeding, they must prove that their antagonist authorized the suit. Contra, Langdon for complainant.
That he was entitled to relief upon the general principles, that the Court will relieve where the party has had no day in Court, or where a judgment has been obtained against him without his consent or knowledge.
Judgment, that the complaint is insufficient,
See Assumpsit 5.